Citation Nr: 0008306	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for essential hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel







INTRODUCTION

The veteran had active service from July 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied, in pertinent part, the 
veteran's claim for entitlement to service connection for 
hypertension.

This matter was previously before the Board in April 1998, 
but was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The essential hypertension is of service origin.


CONCLUSION OF LAW

The essential hypertension was incurred during active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) in 
that it is plausible, and meritorious on its own and capable 
of substantiation.  See Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Board is satisfied that the statutory duty to assist the 
veteran in the development of evidence pertinent to his claim 
has been met.

Compensation is payable for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1999).  

Entitlement to service connection may also be granted for 
certain chronic diseases, e.g. cardiovascular-renal disease, 
including hypertension, if they are manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

A review of the service medical records reflects that the 
veteran was hospitalized in July 1951 for a cerebral 
concussion as a result of a jeep accident.  Nursing noted 
from this period of hospitalization reveal blood pressure 
readings of 138/98, 128/94, 128/92, 140/92, 128/86, and 
120/84.  Thereafter, there were inservice blood pressure 
readings of 120/96 and 110/90 recorded in July 1952 when the 
veteran was being treated for asthmatic bronchitis.  At the 
time of the separation examination, a blood pressure of 
136/88 was recorded.  

Subsequent to service, private hospital treatment records 
dated in July 1955 reveal that the veteran was treated for 
acute gastro-enteritis.  A blood pressure reading conducted 
during that time was 142/80.

The veteran underwent a VA examination in October 1955.  At 
that time, the veteran had blood pressure readings of 
165/105, 158/100, 155/110, 174/105 and 165/105.  The 
diagnosis was hypertension, moderate, cause undetermined.  
The veteran underwent a VA examination in September 1960, 
wherein a diagnosis of moderate anxiety reaction was given, 
but no blood pressure reading was noted. 

A private medical record dated in September 1993 shows that 
the veteran has a disability because of 
hypertension/nervousness since 1954.  The physician indicated 
that the veteran has had hypertension since and has gone on 
to develop coronary artery disease as a consequence of same.  
It was also indicated that the veteran underwent an emergency 
triple vessel bypass procedure.

A private medical record dated in February 1996 shows that 
the veteran has a disability rating because of 
hypertension/nervousness since 1954.  The physician indicated 
that the veteran's condition would be considered severe and 
that he has gone on to develop coronary artery disease as a 
consequence of same. 

The veteran underwent a VA examination in September 1998.  
The examiner indicated that he reviewed the veteran's claims 
folder extensively in conjunction with the examination.  The 
veteran reported that he was told that his blood pressure was 
a little high back in the 1950's.  He indicated that he was 
instructed in 1974 about the need for weight loss and 
watching the salt intake; however, he started taking 
medications for blood pressure in 1976 or 1977, and has been 
on medication since then.  

He stated that his blood pressure had been as high as 170/115 
during the past year, but that recently there was fair 
control of the blood pressure.  The veteran's blood pressure 
readings during the examination were 155/100, 186/110, and 
160/108.  The diagnosis was poorly controlled hypertension.

In his concluding remarks, the examiner noted that the 
veteran's service medical records and post-service records 
from 1955 reveal that he had some abnormal blood pressure 
readings when he was still in active service, and that the 
systolic blood pressure of 142 while in a private hospital in 
1955 was mildly elevated.  

However, he indicated that it was to be considered that the 
blood pressure readings were taken while the veteran was 
acutely ill.  It was noted that some medications for 
bronchitis were known to elevate blood pressure, but that it 
could not be determined what the veteran had taken for his 
inservice asthmatic bronchitis.  Additionally, the examiner 
noted that the veteran has observed for concussion and facial 
lacerations when other high blood pressure readings were 
recorded.  He indicated that the veteran otherwise had normal 
blood pressure readings.  

The examiner noted that a diagnosis of hypertension suggests 
abnormal readings on two or more occasions on non-acutely ill 
patients.  The examiner indicated that the veteran's 
condition at the time could best be described as labile 
hypertension or borderline hypertension.  

The examiner indicated that it was also possible that the 
veteran's anxiety disorder could have aggravated his 
hypertension but that it was difficult to establish a causal 
relationship.  The examiner also noted that the inservice 
high blood pressure readings were while the examiner was 
acutely ill and that a diagnosis of hypertension could not 
reliably be made.

The veteran submitted lay statements in support of his claim 
dated in February 1996 regarding the veteran's psychiatric 
disorder. 

To summarize, the service medical records reflect that six 
elevated blood pressure readings were recorded coincidental 
with treatment for a concussion and bronchitis. The VA 
examiner in September 1998 indicated that the veteran's 
condition at the time could best be described as labile 
hypertension or borderline hypertension.  However the October 
1955 VA examination recorded five blood pressures which were 
significantly elevated.  The examiner diagnosed moderate 
hypertension.  This is only three years after service.  
Subsequent treatment records confirm the presence of 
hypertension.

The Board finds that the evidence is in equipoise as to 
whether the inservice elevated readings, which the VA 
examiner indicated were borderline, represent the incipient 
manifestations of the essential hypertension diagnosed three 
years after service.  Accordingly, the benefit of the doubt 
is in favor of the veteran.  38 U.S.C.A. § 5107.  Thus, 
service connection for essential hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is 
granted. 



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

